Exhibit @NFX is periodically published to keep shareholders aware of current operating activities at Newfield.It may include estimates of expected production volumes, costs and expenses, recent changes to hedging positions and commodity pricing. October 21, 2008 This edition of @NFX includes: · Recent Highlights · Operational Updates · Fourth Quarter 2008 Estimates · Updated Tables Detailing Complete Hedging Positions HIGHLIGHTS - We expect that our capital budget for 2009 will be $1.65 billion (including approximately $100 million of capitalized interest and overhead). This represents a $450 million decrease from our September 9, 2008, initial estimate of approximately $2.1 billion (including capitalized interest and overhead). Newfield expects to live within cash flow from operations in 2009. - Based on revised capital spending plans, Newfield expects production growth of 8 -13% in 2009 – or an expected range of 255 - 267 Bcfe. - Total company production guidance for 2008 was slightly increased to 235-238 Bcfe (previous range was 234-238 Bcfe). The increase relates to the pace of storm recoveries in the Gulf of Mexico. Production estimates for 2008 compare to 2007 actual production of approximately 190 Bcfe (adjusted for asset sales and acquisitions), representing an increase of approximately 25%. - NFX and partners today announced a significant deepwater discovery at the Dalmation Prospect. Please see details under the Gulf Coast section in this @NFX publication. Third Quarter 2008 Drilling Activity NFX OperatedNon-OperatedGross WellsDry Holes Mid-Continent 28 24 52 0 Rocky Mount. 57 3 60 0 Onshore GC 19 1 26 6 Gulf of Mexico 0 1 1 0 International 3 2 5 0 Total: 107 31 144 6 Year-to-Date 2008 Drilling Activity NFX Operated Non-OperatedGross WellsDry Holes Mid-Continent 95 80 176 1 Rocky Mount. 177 11 190 2 Onshore GC 48 8 68 12 Gulf of Mexico 3 0 4 1 International 8 9 18 1 Total: 331 108 456 17 MID-CONTINENT THE WOODFORD SHALE Our gross operated production from the Woodford Shale reached more than 220 MMcfe/d in September, up from 165 MMcfe/d at year end 2007. Gross production is expected to exit 2008 at approximately 250 MMcfe/d and production volumes in 2009 are expected to increase nearly 40% over 2008 levels. The Woodford remains the most active play in Oklahoma and its development represents our largest capital expenditure. There are 736 industry horizontal wells drilled to date. We have operated more than 225 of these wells and have 165,000 net acres, of which approximately 80% is “held-by-production.” The Woodford will remain our largest area of capital investment in 2009. We plan to run 12 operated rigs through the end of 2008 with this number increasing to 15 operated rigs in 2009.We have the option to add, or reduce, our rig count as service costs and/or commodity prices warrant. We are currently completing our first dual lateral well (each lateral is 4,800’ in length) in the Woodford. The well was successfully drilled and completions are going as planned with first production in early November. Success with this concept could significantly lower development costs for the play. In November, we will spud our first “super extended” lateral of 8,000’ to 10,000’. More than half of our operated rigs today are drilling from common pads. To date, we have completed and placed on production 59 wells drilled from pads. Cost improvements from the first well on a pad to the fourth well have ranged from 25% to as much as 75%. Pad drilling significantly decreases completed well costs through the elimination of roads, and by minimizing rig mobilization days between spuds, optimizing completion logistics as well as through reduced drilling days. In addition, pads allow for the use of common fracture stimulation sites that further reduce completion costs. Woodford Firm Transportation Helps Maximize Future Price In an effort to ensure that we minimize basis differentials, we have signed firm transportation for a substantial portion of our expected growth in the Woodford Shale. We have firm transportation on Midcontinent Express Pipeline (MEP) and sales to Laclede Energy Resources for a total of 360,000 dth/d of firm capacity in 2009. This will increase with Gulf Crossing Pipeline Company LLC beginning in March 2010 initially adding 100,000 dth/d. Firm transportation will incrementally expand to a maximum total of 600,000 dth/d in MOUNTAIN FRONT WASH/STILES RANCH FIELD Our working interest is predominately 100%, and we have approximately 50,000 net acres in the play, located in the Texas Panhandle and western Oklahoma. Drilling activity in Mountain Front Wash continues with 3 operated rigs running. Stiles Ranch hit a mid-year 2008 high of more than 110 MMcfe/d. Horizontal drilling technology has dramatically changed the landscape of onshore drilling through more efficient reserve recovery and lower finding and development costs.The Stiles Ranch field, one of Newfield’s largest producing assets, has been developed to date with vertical wells. Our knowledge base from the Woodford Shale is now being applied to the future development of Stiles. We recently performed a study on the feasibility of horizontal drilling in the Stiles Ranch field. Horizontal development has the potential to improve estimated recovery and lower F&D costs.We plan to test lateral lengths between 2,500’ and 4,000’. We are drilling our first horizontal well with a planned lateral length of 3,800’. We have an extensive inventory of drilling locations in Stiles Ranch – including up to 110 horizontal locations.
